Citation Nr: 1044309	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from May 1989 to May 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in June 2009 and March 2010.  This matter 
was originally on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In November 2006, the Veteran submitted a claim for entitlement 
to service connection for, inter alia, depression.  In March 
2010, the Board acknowledged the ruling in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders.  
As emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  The 
Board, thus, analyzed the Veteran's claims under this framework, 
and the Veteran's original claim for service connection for 
depression was recharacterized as three separate claims - 
entitlement to service connection for alcohol and substance 
abuse, entitlement to service connection for a personality 
disorder, and entitlement to service connection for dysthymic 
disorder.  


FINDING OF FACT

The Veteran's dysthymic disorder is related to active service.


CONCLUSION OF LAW

A dysthymic disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's March 2010 Remand, the Appeals Management 
Center (AMC) requested an opinion as to whether there was clear 
and unmistakable evidence that the Veteran's dysthymic disorder 
preexisted service and was not aggravated by service and 
subsequently issued a Supplemental Statement of the Case.  Based 
on the foregoing actions, the Board finds that there has been 
compliance with the Board's March 2010 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Kent, 20 Vet. App. at 1.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no 
private treatment records to be obtained on his behalf.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was also 
accorded VA examinations in July 2007 and August 2007, and an 
addendum opinion was provided in March 2010.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records indicate that in February 
1992, he was referred by his supervisor for an alcohol 
assessment.  During the interview, the Veteran reported serious 
marital problems, that he had received NJP on four separate 
occasions, and that he had used marijuana since the age of 
seventeen.  The examiner noted that the Veteran appeared 
depressed and guarded overall but emotions were sporadic and 
inconsistent and that he appeared to be abusing alcohol to deal 
with stress.  The Veteran was referred for a psychiatric 
evaluation.  

Mental status examination conducted a few days later indicated 
mild depression secondary to command and family situation.  
Psychiatric evaluation indicated assessment of alcohol abuse, 
personality disorder NOS with predominately anti-social features, 
and adult child of alcoholics, and accountable and responsible 
for his actions.  The examiner noted that the Veteran's 
personality disorder rendered him unsuitable for adequate service 
in the Navy and noted that further problems may be expected prior 
to May 1992 and therefore expeditious administrative discharge 
was recommended.  

A March 1992 note indicated that administrative separation at 
that time based on the staff psychiatrist's recommendations could 
not be pursued at that time.  

In July 2007, the Veteran underwent VA psychiatric examination.  
The VA examiner, Dr. Ruppert, noted that the Veteran demonstrated 
evidence of chronic dysthymia which was less likely than not 
related to his past military service.  Dr. Ruppert opined that 
the dysthymia began during the Veteran's childhood and 
adolescence due to his being a byproduct of an alcohol abusing 
mother and two stepfathers.  The examiner noted that the Veteran 
reported that he had been a victim of physical and sexual abused 
during his childhood or adolescence.  The Veteran reported 
receiving psychological care prior to his military service 
including individual psychotherapy and recalled receiving 
guidance from a school psychologist or counselor and being placed 
in a class for troubled teens.

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence (1) that the disability existed prior to service and (2) 
was not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

The Veteran's enlistment record indicates that his psychiatric 
health was normal.  In addition, on the Report of Medical History 
completed in October 1988 in conjunction with enlistment 
physical, the Veteran denied ever having depression or excessive 
worry or nervous trouble of any sort.  Thus, as a psychiatric 
order was not noted on entrance into service, the Veteran is 
entitled to the presumption of soundness. 

The next matter is whether there is clear and unmistakable 
evidence that a psychiatric disorder pre-existed active service.  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that a 
disability existed prior to service.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation of 
all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2010).

In March 2010, the Board remanded the case for an opinion as to 
whether there was clear and unmistakable evidence that a 
depressive disorder/dysthymic disorder existed prior to service; 
and if so, whether there was clear and unmistakable evidence that 
the depressive disorder/dysthymic disorder did not increase in 
severity beyond the natural progression of the disease during 
service; and if not, whether the Veteran's current dysthymic 
disorder was related to the symptoms documented during the 
Veteran's active duty service.

In March 2010, Dr. Gresen provided an opinion.  He stated that a 
complete review of the Veteran's claim file did not demonstrate 
clear and unmistakable evidence that a depressive/dysthymic 
disorder existed prior to service 

In this case, although Dr. Ruppert opined that the Veteran's 
dysthymia began during his childhood, Dr. Gresen noted that the 
claims file did not demonstrate clear and unmistakable evidence 
that a depressive/dysthymic disorder existed prior to service.  
Thus, there is a difference of opinion among the medical 
professionals.  In deciding whether there is clear and 
unmistakable evidence that a depressive/dysthymic disorder 
existed prior to service, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical opinion 
over another.  Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.  Thus, the Board accepts the 
opinion of Dr. Gresen; and the presumption of soundness has not 
been rebutted.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

At the July 2007 VA examination, the Veteran was diagnosed with, 
inter alia, dysthymic disorder.  However, in March 2010, Dr. 
Gresen questioned the diagnosis and noted that the necessary 
criteria for a diagnosis of depressive/dysthymic disorder were 
not documented in the record.  

With respect to whether the Veteran has a current diagnosis of 
depressive/ dysthymic disorder, the Board notes that there is a 
difference of opinion among the medical professionals.  However, 
a more detailed discussion of the specific opinions, credentials 
of the diagnosticians, and circumstances of opinions in this case 
would not clarify the matter.  Therefore, the Board accepts the 
opinion of Dr. Ruppert that the Veteran's history of symptoms 
lead to a diagnosis of dysthymic disorder.

The remaining question is whether there is medical evidence of a 
relationship between the dysthymic disorder and the Veteran's 
military service.  

As noted above, in July 2009, Dr. Ruppert noted that the Veteran 
demonstrated evidence of chronic dysthymia which was less likely 
than not related to his past military service and began during 
his childhood and adolescence due to his being a byproduct of an 
alcohol abusing mother and two stepfathers.  In March 2010, Dr. 
Gresen noted that notwithstanding Dr. Ruppert's stated opinion, 
service treatment records documented the Veteran's mental health 
condition as alcohol abuse and personality disorder, not 
otherwise specified, with predominant antisocial features.  He 
also noted that both conditions were long-standing conditions 
predating the Veteran's military experience and that depressive 
symptoms were noted but that the Veteran was not diagnosed with 
an affective disorder.  Dr. Gresen noted that it was less likely 
as not that the Veteran's current dysthymic disorder, if he in 
fact has a dysthymic disorder, is related to the symptoms 
documented during the Veteran's active duty service.      

With respect to whether the Veteran's dysthymic disorder is 
related to symptoms documented during service, the Board notes 
that there is again a difference of opinion among the medical 
professionals.  Dr. Gresen opined that it was less likely as not 
that a dysthymic disorder was related to the symptoms documented 
during the Veteran's active duty service.  However, because Dr. 
Ruppert states that chronic dysthymia is related to pre-service 
event, it is reasonable to conclude that he believed that the 
Veteran had chronic dysthymia during his service and that it 
continued until the present.  Since, as previously discussed, the 
veteran is presumed sound at entrance.  Therefore, his dysthymia 
did not exist prior to service and is first shown to exist during 
service per Dr. Ruppert.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that the evidence is at least in 
equipoise as to whether the Veteran's dysthymic disorder was 
present during military service.  Accordingly, entitlement to 
service connection for a dysthymic disorder is warranted.  Id.; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a dysthymic disorder is 
granted.



 
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


